Citation Nr: 1758520	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-48 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 20 percent from June 10, 2015 for service-connected peripheral neuropathy of the left lower extremity. 

2. Entitlement to a rating in excess of 20 percent from June 10, 2015 for service-connected peripheral neuropathy of the right lower extremity.

3. Entitlement to an initial compensable rating for service-connected erectile dysfunction.

4. Entitlement to an effective date prior to September 30, 2015 for an increased 30 percent rating for service-connected peripheral neuropathy of the left upper extremity. 

5. Entitlement to an effective date prior to September 30, 2015 for an increased 40 percent rating for service-connected peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is associated with the claims file.  

In August 2015, the Board denied the Veteran's claims of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to April 25, 2013 and a rating in excess of 20 percent thereafter, a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to April 25, 2013 and a rating in excess of 20 percent thereafter, and an initial compensable rating for erectile dysfunction.  The Veteran then appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  

In a March 2017 memorandum decision, the Court vacated and remanded the portion of the August 2015 Board decision that denied a rating in excess of 20 percent for peripheral neuropathy of the left and right lower extremities from June 10, 2015.  The 10 percent ratings that were assigned prior to April 25, 2013, and 20 percent ratings assigned prior to June 10, 2015, were affirmed.  The Court also vacated and remanded the issue of entitlement to an initial compensable rating for erectile dysfunction.  

The issue of entitlement to an initial compensable rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Beginning June 10, 2015, left lower extremity peripheral neuropathy most nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

2. Beginning June 10, 2015, right lower extremity peripheral neuropathy most nearly approximated moderately severe incomplete paralysis of the sciatic nerve.

3. The Veteran's claim for an increased rating for his service-connected bilateral upper extremity peripheral neuropathy was received on November 10, 2015.

4. A factually ascertainable increase in severity of the Veteran's service-connected bilateral upper extremity peripheral neuropathy is noted in the Disability Benefits Questionnaire received June 12, 2015.






CONCLUSIONS OF LAW

1. Beginning June 10, 2015, the criteria for a rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2017).

2. Beginning June 10, 2015, the criteria for a rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2017).

3. The criteria for an effective date of June 12, 2015 for the increased 30 percent disability rating for service-connected left upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400.

4. The criteria for an effective date of June 12, 2015 for the increased 40 percent disability rating for service-connected right upper extremity peripheral neuropathy have been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings for Bilateral Lower Extremity Peripheral Neuropathy

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.

For peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis. 38 C.F.R. §  4.123.  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  

There is no separate diagnostic code for diabetic peripheral neuropathy; therefore, the peripheral neuropathies in this case have been rated under codes pertaining to specific peripheral nerves with closely analogous function, anatomical location, and symptomatology.  38 C.F.R. § 4.20.

The Veteran's peripheral neuropathy of the lower extremities has been rated as sciatic nerve paralysis, as the closest analogous diagnostic code.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.

During the April 2015 Board hearing, the Veteran complained of peripheral neuropathy is in his feet.  He said he does not have feeling in most of his feet and he gets severe pains in his toes.  At night when he puts his feet up, the pain worsens so that it interferes with his ability to sleep.  He indicated he has trouble with his balance because of the peripheral neuropathy.  The Veteran also stated that the pain was increasing up to his ankles, into the arch of his foot, and that he gets severe stabbing pains that wake him up at night.  He stated that the pain had worsened since his previous examination.

A June 2015 DBQ peripheral neuropathy examination report was provided by the Veteran's primary care physician.  The Veteran reported symptoms of numbness, pain, and loss of sensation in the feet.  He reported severe constant pain in both lower extremities.  He also reported severe paresthesias and numbness in the lower extremities.  Strength was normal at 5/5 in knee motion and 4/5 in ankle motion bilaterally in both lower extremities.  Deep tendon reflexes were 1+, noted to be decreased, in the knees, and 2+, noted to be normal, in the ankles.  Light touch/monofilament tests were normal in the knees/thighs, decreased in ankles/lower legs, and absent in the feet/toes.  Position sense, vibratory sense, and cold sensation were absent in the lower extremities.  He had trophic changes identified as loss of hair on the dorsum of the feet bilaterally, and smooth shiny skin from the proximal ankles to the tips of the toes bilaterally.  The examiner stated that the Veteran had incomplete paralysis affecting the sciatic nerve in both lower extremities, of "moderate" severity.  There was no femoral nerve involvement.  Regarding the ability to work, decreased plantar and dorsiflexion jeopardized safety.

On a June 2015 diabetes mellitus DBQ, the examiner stated that the Veteran had decreased sensation to light touch, position sense, temperature, and vibration in the feet/ankles, and decreased strength in bilateral foot plantar flexion.  His difficulty  with foot position sense affected his gait.

The matter was remanded by the Court in March 2017.  The Court determined that the Board provided inadequate reasons and bases for assigning a 20 percent disability rating for "moderate" symptomatology without explaining why "moderately severe" symptomatology is not shown from June 10, 2015 under Diagnostic Code 8620.  Most notably, the Court found that it was error to rely on the examiner's explicit determination, which was made by checking off a box on the Disability Benefits Questionnaire (DBQ), that the severity of the peripheral neuropathy was moderate as opposed to moderately severe.

The Veteran has shown more than sensory involvement from this time, including decreased strength, trophic changes, and an altered gait resulting from his sciatic nerve neuritis, demonstrating an increase in symptomatology sufficient to meet the requirements of "moderately severe" incomplete paralysis.  The Board fully acknowledges that the VA examiner, who has medical training, determined that the disability was "moderate" when he checked the appropriate box on the DBQ, which was created by medical experts for the purpose of evaluating neurological disabilities.  However, as indicated, the Court determined that such an explicit finding was inadequate.  Thus, upon review of the record, and resolving all doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for "moderately severe" incomplete neuritis of the sciatic nerve from June 10, 2015.  

There is no evidence to support the assignment of a rating greater than 40 percent.  Complete paralysis is simply not demonstrated.  The Veteran demonstrates active movement of the muscles below the knee.  There is also no evidence of foot drop of either lower extremity.  There is similarly no indication that the Veteran's bilateral peripheral neuropathy causes "marked muscular atrophy" to warrant an increased, 60 percent rating.  

Earlier Effective Date for Increased Ratings for Bilateral Upper Extremity Peripheral Neuropathy

In a July 2013 rating decision, service connection was granted for peripheral neuropathy of the bilateral upper extremities with a noncompensable rating effective December 10, 2009 and a 10 percent rating effective April 25, 2013.  A January 2016 rating decision increased the Veteran's ratings to 40 percent for the right upper extremity peripheral neuropathy and 30 percent for the left upper extremity peripheral neuropathy, effective September 30, 2015.  The Veteran disagrees with the effective date of the increase.     

Effective dates for claims seeking an increased rating for an already service-connected disability that is based on an original claim or a claim for increase will be either the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2017).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is filed within one year of that date based on a review of the entire evidence of record.  If the "factually ascertainable" increase was prior to one year before the claim was filed, the effective date will be the date of the claim.  38 C.F.R. § 3.400 (o)(2) (2017); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  When medical records indicate an increase in a disability, receipt of medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within one year of the date of such record.  38 C.F.R. § 3.400(o)(2) (2017).

Determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating, as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

After a review of the relevant evidence, the Board determines that an effective date of June 12, 2015 is warranted for the Veteran's increased ratings for his service-connected upper extremity peripheral neuropathy.  

In this case, the RO granted service connection for peripheral neuropathy of the upper extremities in July 2013 and assigned the initial ratings.  The Veteran did not appeal the rating decision within one year, nor did he submit any evidence that was material to his upper extremity peripheral neuropathy during this time.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Accordingly, the July 2013 rating decision became final.

In September 2015, the Veteran filed an "Intent to File a Claim for Compensation" followed by a formal claim for increase in November 2015.  As the RO accepted September 30, 2015 as the date of the Veteran's claim for increase, the earliest permissible effective date is September 30, 2014 under 38 C.F.R. § 3.400(o)(2).  During this period, on June 12, 2015, the Veteran submitted a Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire from that month indicating that the Veteran's left and right upper extremity peripheral neuropathy had increased in severity.  As the Veteran's claim was filed within one year of receipt of the medical records showing an increase in the service-connected disabilities, the date of receipt of the medical records, June 12, 2015, is the proper effective date of the increase.  There is no evidence of increased upper extremity peripheral neuropathy symptomatology prior to this time dating back to September 2014.  

The Board has considered the Veteran's competent and credible statements in his Notice of Disagreement that the nature of his upper extremity peripheral neuropathy was of sufficient severity for the increased rating long before the effective date provided by the RO.  However, there is no factually ascertainable evidence demonstrating that the Veteran's peripheral neuropathy increased prior to June 12, 2015 or that a claim for increase was filed prior to September 2015.  Accordingly, entitlement to an effective date of June 12, 2015, but no earlier, for an increased 30 percent rating for service-connected peripheral neuropathy of the left upper extremity and an increased 40 percent rating for service-connected peripheral neuropathy of the right upper extremity is warranted. 


ORDER

A 40 percent rating for peripheral neuropathy of the left lower extremity is granted from June 10, 2015, subject to the regulations governing the award of monetary benefits.

A 40 percent rating for peripheral neuropathy of the right lower extremity is granted from June 10, 2015, subject to the regulations governing the award of monetary benefits.

An effective date of June 12, 2015 is granted for the increased 30 percent rating for service-connected peripheral neuropathy of the left upper extremity, subject to the regulations governing the award of monetary benefits.

An effective date of June 12, 2015 is granted for the increased 40 percent rating for service-connected peripheral neuropathy of the right upper extremity, subject to the regulations governing the award of monetary benefits.


REMAND

With respect to erectile dysfunction, the Veteran was afforded a VA genitourinary examination in April 2013.  At that time, it was noted that the Veteran's penis was not examined per his request.  The examiner concluded that it was at least as likely as not that the Veteran had penile deformity when able to achieve an erection, but the cause could not be determined without examination and further diagnostic testing.  The most likely cause for deformity was noted to be Peyronie's disease, which was not caused or permanently aggravated by diabetes mellitus, or its sequelae.

The August 2016 Board decision found the April 2013 examination report sufficient to separate symptoms of the Veteran's service-connected erectile dysfunction (loss of erectile power) from his non-service connected Peyronie's disease (penile deformity).  In the March 2017 Memorandum Decision, the Court indicated that because the April 2013 examiner specifically noted that the cause of the Veteran's symptoms "could not be determined without examination and further diagnostic testing", it was improper to rely on the examiner's opinion that the Veteran's penile deformity was related to Peyronie's disease.  As such, the Veteran should be afforded an additional VA examination to address the nature of the Veteran's claimed genitourinary symptomatology, specifically any penile deformity.  

While in remand status, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated VA and private treatment records regarding the Veteran's service-connected erectile dysfunction.

2. Then, arrange for the Veteran to undergo a VA examination by an examiner with sufficient expertise to determine that nature and severity of any genitourinary disorder.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  

The examiner should perform all necessary diagnostic testing and interview the Veteran to determine the etiology/diagnosis of the Veteran's penile deformity. If testing is needed to make a diagnosis, such should be explained to the Veteran.  Then, after making a diagnosis, the examiner should state whether it is as likely as not the deformity caused or aggravated (made worse) by his service connected diabetes mellitus or any other service connected disability.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. When the development requested has been completed, readjudicate the issue of entitlement to a compensable rating for erectile dysfunction.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


